Citation Nr: 0947180	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 
1987, and from September 1988 to June 2002.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  
			
In April 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

At the time of the Board's April 2008 remand, the issues were 
characterized as entitlement to service connection for a 
bilateral knee condition, and entitlement to service 
connection for sinusitis with headaches.  In an August 2009 
rating decision, service connection was granted for a right 
knee condition and for sinusitis.  As such, these issues are 
no longer in appellate status and will not be discussed in 
the decision below.  The only issue remaining at this point 
is entitlement to service connection for a left knee 
condition.

During the most recent VA examination, the examiner indicated 
that the Veteran's left knee pain was attributable to her 
service-connected fibromyalgia.  This represents a possible 
increase in disability and an informal claim.  The matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The competent medical evidence does not reveal a current 
diagnosis involving the Veteran's left knee.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, while the medical evidence has been thoroughly 
reviewed, a current diagnosis pertaining to the Veteran's 
left knee is not documented.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The file contains a number of private and VA 
treatment records, but none contain evidence of any current 
disability involving the Veteran's left knee.  

In the Board's April 2008 remand, a VA examination was 
ordered to determine whether a current disability exists, in 
light of the numerous notations of a bilateral knee problem 
in the Veteran's service treatment records.  In April 2009 
the examination was conducted, and while a diagnosis 
pertaining to the Veteran's right knee was rendered, the only 
diagnosis involving the Veteran's left knee was 
"[f]ibromyalgia with tender points at the knees."  The 
examiner went on to provide a positive nexus opinion for the 
right knee, but did not do so for the left knee.  Rather, he 
noted, "[t]he tender points medially at both knees is most 
likely fibromyalgia related."  The Board notes that the 
Veteran has already been service connected for fibromyalgia 
and is in receipt of a 20 percent rating for this disability.  
As the examiner was unable to render any diagnosis pertaining 
to the left knee apart from fibromyalgia symptomatology, the 
Board cannot find that a separate disability exists.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  Moreover, the Veteran cannot be compensated 
for her pain alone. Complaints of pain alone are not enough 
to establish service connection.  There must be competent 
medical evidence of a current disability resulting from that 
condition or injury.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  

For all of these reasons, Board cannot find the Veteran meets 
the first requirement of service connection for a left knee 
condition.  Further discussion of the remaining requirements 
for service connection is not warranted.  In reaching this 
decision the Board considered the Veteran's arguments in 
support of her assertion that she has a left knee condition 
that is related to service.  However, as a lay person, he is 
not competent to offer medical opinions, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

The Board notes that alternatively, the nexus to a service 
injury or event may be satisfied by evidence that a chronic 
disease such as arthritis manifested itself to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  As noted, the record contains no 
diagnosis of a left knee condition, or left knee arthritis.  
Specifically, on review of the claims file and on examination 
the April 2009 examiner found, "[n]o evidence for arthritis 
or degenerative joint disease of the knees."  Because no 
diagnosis of arthritis of the left knee was made within one 
year of the Veteran's service separation, the presumption for 
service connection for chronic diseases does not apply.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Here, while the Veteran contends 
she has suffered from a bilateral knee problem since service, 
the Board finds the medical evidence more probative.  Given 
the absence of any current diagnosis or treatment for her 
left knee since discharge, the Board finds no further 
discussion of this theory of service connection is required. 

For all of the above reasons, the Veteran's claim for service 
connection for a left knee disability is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
August 2003 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  Also, letters of August 2006 and April 2009 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service treatment records and post service treatment records 
have been obtained.  She was afforded the opportunity for a 
personal hearing.  She was given a VA examination.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  



ORDER

Service connection for a left knee condition is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


